Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 October 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg October 18 1814

Some how or other By some mistake I think I misdated my last Letter to you and it is only to day that I discover’d it. Had yours last of the 23d of Septr. not been accompanied by one from Mrs. Smith I should have been extremely uneasy, at the great depression of Spirits under which you appear to labour. The melancholy situation of our Country, warrants almost any degree of apprehension, and we have no resource, but in the mercy of a divine Providence, which is ever ready to support us through great calamities, when our  faith is sincere. Of the talent on our side I have no sort of doubt, and of the trifling I can likewise form a pretty correct idea: by the manner in which time was employed at St. Petersburg. There are few Men in the world gifted with that firm perseverence in their duties, which you  have ever practiced, or rather whose principles are sufficiently strong, to enable them to avoid the common temptations which are ever in their path. The very convictions how very few there are capable of sacrificing what are termed the pleasures of the World, must teach you to be lenient, and not to expect what it is evident from its great rarity, it is so difficult to perform.The Emperor it said will return here the end of this Month, and almost all the Crown’d Heads of Europe are to visit Petersburg. great marriages are likewise talked of, The Duc de Berry to the Grand Dutchess Anne, the Grand Duke Nicholas to the Princess of Prussia, and Some say the Arch Duke Charles to the Grand Dutchess Catherine; the truth of all this time will prove: it is likewise said that an heir to the Throne is on the way, which will give cause for much rejoicing. Of the Corps Diplomatic I can say nothing, as I have not seen one of its members, and still have all the things in my possession that you left. The Ambassador has taken Count Orloffs House into which he has not yet moved, but has been residing at the Hotel de l’Europe ever since his arrival. Mr Bordeaux the Dutch Minister says he knew me very well in Berlin. Mr Guedes is not married, but matters remain in status quoMr. Harris has been dangerously ill, but is now quite recover’d. I have likewise been very sick, am still weak but getting well fast. I fear my last letters were a little tinctured by my indisposition, as I felt sick, low spirited, and cross, at the loss of all the kind attentions I have on these occasions been accustomed to. I have however received so much kindness from Mrs. Krehmer, Mrs. Fisher, Mrs. Colombi, and Mrs. Bettancourt, that I should be very happy. but I could not help thinking how often you used to come to my bedside and kiss my hand—and then I was very foolish—We have a sort of Influenza going about, which though not very violent is very troublesome. it occasions two days severe sickness, and ends in a cough which continues a fortnight. Poor Charles has had it as usual, and though he is quite well now, he looks very pale. he has written you a letter to inform you of his having performed a part in a french play, he succeeded perfectly, and has acquired great fame.God Bless you my best friend, that your endeavors for the service of your Country may prove successful, is the ardent prayer of your sincerely affectionate
L C A.